Appeal from an order of Supreme Court, Erie County (Makowski, J.), entered August 30, 2001, which granted plaintiff’s motion for partial summary judgment, awarded plaintiff the sum of $111,627.86, and denied defendant’s cross motion for leave to file an amended answer.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Erie County, Makowski, J. Present — Green, J.P., Hayes, Scudder, Gorski and Lawton, JJ.